—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered November 14, 1991, convicting defendant, upon his guilty plea of criminal sale of a controlled substance in the fifth degree, and of violation of probation, and sentencing him, as a second felony offender, to concurrent terms of 2Vi to 5 years and IV2 to 4A years, respectively, unanimously affirmed.
Contrary to defendant’s claim, "[i]t is not coercive for a court to inform a defendant as to the possible sentence available under the indictment” (People v Stephens, 188 AD2d 345, 345-346, lv denied 81 NY2d 893).
Defendant’s contention that the trial court abused its discretion when it denied his motion to withdraw his plea, since allegedly his then defense counsel unduly pressured him by inducing the fear that he would receive a longer sentence if convicted after trial is without merit. Defendant presents no persuasive facts to support the allegation, and the thorough colloquy conducted by the trial court before plea with defendant, an experienced criminal defendant, demonstrates that defendant voluntarily, knowingly, and intelligently entered the plea. (People v Brown, 177 AD2d 460, lv denied 79 NY2d 944.) Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.